Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over “ARTool – Augmented Reality Human-Machine Interface for Machining Setup and Maintenance” by Amedeo Setti, et al. (hereinafter Setti) in view of “Development of an AR system achieving in situ machining simulation on a 3-axis CNC machine” by J. Zhang, et al. (hereinafter Zhang).
egarding claim 1, the limitation “A virtual object display system which comprises a machine configuration management device and an augmented information controller” is taught by Setti (section 1, paragraphs 2-4, section 2.3, paragraph 1, “The platform, namely ARTool, reduces errors induced by operators during procedures such as alignments of blank material. In common practice, for avoiding collisions that may result in extended damages for both machine and work-piece, in-air test are performed—i.e. a complete execution of the part program with a constant safety offset between the tool and the raw material. The Augmented Reality (AR) component of the ARTool frameworks uses the reference systems stored inside the machine controller to overlaid a properly oriented simulation of the workpiece blank, alongside with fixtures, and machine moving peripherals on the scene of the working area captured by a camera. The simulation reflects exactly what the machine is programmed to perform, thus in-air test, which may require hours to be fully executed, is substituted by an augmented simulation with time scaled. The operator concentrates the attention only on the complicated passages, and effectively identify visually evident mistakes, in less time and with an higher accuracy. … With a tablet, the operator explores the simulated scene from different perspectives.”, “The SCADA server is responsible for storage and distribution of augmented assets. It also challenges machine clients for information necessary to present simulation and localized elements”  Setti’s ARTool system includes a SCADA server, corresponding to the claimed machine configuration management device, and an operator device, e.g. a tablet computer (section 2.2, paragraph 4), corresponding to the claimed augmented information controller.)
at least, the position of a machine fixed reference frame origin, an active reference frame origin (O), the transformation from the fixed reference frame to the active reference frame, and the transformation from marker A to the fixed reference frame, thereby corresponding to generation of a graph including marker(s) as nodes.  Further, Setti indicates (section 3.1) that some machines may have scenes defined by a plurality of markers with known relative locations and/or orientations, corresponding to a graph having a plurality of markers, e.g. as in the example of the origin debugger described in section 4.1, shown in figure 10, the table storing data retrieved from the CNC machine includes origin/coordinate system data for a plurality of markers, and their relative locations, corresponding to a graph having a plurality of markers as nodes.  That is, the scene definitions correspond to a graph including at least one marker(s) as node(s), where the node(s) of the graph include positions and orientations at each node, relative to at least one other node In the graph.  Finally, Setti indicates that the SCADA includes virtual display assets, i.e. control targets, defined relative to the node(s) in the graph, i.e. the tools table describing the location of the virtual asserts used for rendering relative to the marker(s) in the scene (section 2.3, section 3.1, paragraph 9), such that the virtual assets also correspond to nodes within the graph, and in at least some instances the virtual assets/control targets are machine tools, e.g. as shown in figures 11-13.)
	The limitation “notifying information of a node which can be displayed to the augmented information controller as one of the first operations” is taught by Setti 

inter-frame tracking and the image stabilization. The very last layer is the Scene Detector, a classifier that extract more information based upon the relative position of the marker in the scene. … The result of the Marker Handler is a General Scene Container, a data structure with all the information about identified marker and their position with respect to the device. The very last layer of the library performs a classification of the General Scene Container. Using a combination of markers it is possible to drastically improve the accuracy of the localization. The possible scenes contain: a simple single marker; a board of co-planar markers, with parallel ˆz axes; a board of markers, with parallel ˆz axes, and known, non-zero offset in ˆz direction; a 
The limitation “calculating transformation information which includes, as a variable, a coordinate value of a control axis node on a path in the graph from a marker node to a node of a display target which is used for calculating a position and/or a posture of the node of the display target in a coordinate system of the marker node based on the graph as one of the first operations, notifying the transformation information to the augmented information controller as one of the first operations” is taught by Setti (section 2.3, paragraph 1, section 4.3, paragraph 1, “The SCADA server is responsible for storage and distribution of augmented assets. It also challenges machine clients for information necessary to present simulation and localized elements: part-program simulation hooks, that comes from the numerical control parser/interpolator. If this information is available, ARTool shows the exact tool trajectory as interpolated by the numerical controller. If this information is available, 
The limitations “using the transformation information so as to transform the coordinate value of a control axis which is notified into the position and/or the posture of the node of the display target in the coordinate system of the marker node as one of the second operations” is taught by Setti (section 2.2, paragraph 2, section 4.3, paragraph 1, “Operators are equipped with personal devices that have the minimum hardware 
The limitation (addressed out of order) “wherein the graph that is generated as the machine configuration of the control target has a form of a hierarchical tree structure in which the nodes are arranged with respect to a machine zero point in the coordinate at least, the position of a machine fixed reference frame origin, an active reference frame origin (O), the transformation from the fixed reference frame to the active reference frame, and the transformation from marker A to the fixed reference frame, thereby corresponding to generation of a graph including marker(s) as nodes, as shown in figure 4.  The machine fixed reference frame origin corresponds to the claimed machine zero point.  The markers form additional nodes in the graph providing a chain of transformations between the machine fixed reference origin and the display markers, or workpieces, or tools, depending on the application, as described in section 2.4.  In figures 3, 11-13, the graph includes a virtual tool being displayed as part of the graph, and in figures 3, 10, 12, and 13, the graph includes the workpiece as part of the graph, such that, at least in the example applications of 3, 12, and 13, the graph is a hierarchical tree with respect to the machine zero point, i.e. both the workpiece and tool are leaf nodes along different branches of the tree, defining their relative positions with respect to the machine zero point.)
The limitations “the machine configuration management device includes a first memory; and a first processor, wherein the first processor executes a program stored in the first memory to perform first operations” is taught by Setti (As discussed above, the SCADA server performs the first operations including graph generation and control point coordinate system insertion (i.e. receives the coordinate information from the machine regarding frames of reference, markers, and virtual assets, and constructs a scene 
 	The limitations “the augmented information controller includes a second memory, and a second processor, wherein the second processor executes a program stored in the second memory to perform second operations” is taught by Setti (As discussed above, Setti’s tablet device (section 2.2) performs the node selection, the selection notification, and the coordinate information transformation, i.e. performing image capture, marker/scene identification, requesting corresponding virtual assets, and transforming the received virtual asserts for aligned display of the virtual assets with the real scene.  Further, as the tablet is a computer, it includes a (second) processor executing a (second) stored program.)
	The limitation “the control target being a real machine tool … using the transformation information … so that the virtual object is overlaid on the real machine tool at the node on which the virtual object is desired to be displayed and machine simulation can be performed, the real machine tool being in a non-virtual form” is not explicitly taught by Setti (Setti describes a range of scenarios, e.g. section 4, where control targets include both virtual and real workpieces and virtual machine tools, e.g. figures 12, 13, but does not explicitly suggest a scenario in which an AR simulation is presented including a real machine tool as one of the control targets, and a virtual object is overlaid thereon.)  However, this limitation is suggested by Zhang (Zhang 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setti’s ARTool system to perform Zhang’s AR machining simulation technique as one of the supported applications because Setti teaches ARTool can support a variety of applications, e.g. section 4, and because Zhang teaches that the machining simulation technique is beneficial to machine operators, e.g. section “Case Studies and Survey”.  In the modified system, Setti’s ARTool already performs tracking of the machine coordinate system, i.e. as disclosed in section 3 and discussed above, and would further perform Zhang’s 
	Regarding claim 2, the limitations “wherein the second operations further include: calculating, based on the position and/or the posture of the node of the display target in the coordinate system of the marker node, augmented information display data for calculating, with the display device, the virtual object as augmented information” is taught by Setti (section 2.4, paragraph 2, section 3.1, paragraphs 5, 8, 9, “The screen of a mobile device can be used to capture a bi-dimensional input. As already discussed, depth can be reliably reconstructed by using structured elements (markers). Each marker defines a virtual plane. Indeed, the area of the screen can be projected on this plane, associating each bi-dimensional screen coordinate to a tri-dimensional point that lies on the virtual plane. In other words, that point is the projection of the 2-D point on screen along the line of view on the virtual plane.”, “The Marker Detector is the implementation of a classical one-frame-at-the-time algorithm which, for each camera frame, extracts convex quadrilateral shapes as marker candidates. The candidate are then reoriented and checked for squareness. The pose of each square element is 
	The limitation “further comprising a display device … and notifying the augmented information display data to the display device” is taught by Setti (section 2.2, 
	Regarding claim 3, the limitation “wherein the second operations include transforming, as the coordinate value of the control axis, a coordinate value received from a numerical controller into the position and/or posture of the node of the display target in the coordinate system of the marker node” is taught by Setti (section 2.1, paragraph 5, section 2.3, paragraph 1, “The client broadcasts to the SCADA server all relevant information for diagnostic and simulation purposes, such as system states, tools table, etc.”, “The SCADA server is responsible for storage and distribution of augmented assets. It also challenges machine clients for information necessary to present simulation and localized elements: … part-program simulation hooks, that comes from the numerical control parser/interpolator. If this information is available, ARTool shows the exact tool trajectory as interpolated by the numerical controller. If this information is not actually available, the framework exposes a fallback interpolator, that will generates trajectory with minimal differences;”  Setti’s SCADA server receives 
	Regarding claim 4, the limitation “wherein the first operations include adding a plurality of the marker nodes to the graph” is taught by Setti (section 3.1, paragraphs 8, 9,  “The result of the Marker Handler is a General Scene Container, a data structure with all the information about identified marker and their position with respect to the device.  The very last layer of the library performs a classification of the General Scene Container. Using a combination of markers it is possible to drastically improve the accuracy of the localization. The possible scenes contain: a simple single marker; a board of co-planar markers, with parallel ˆz axes; a board of markers, with parallel ˆz axes, and known, non-zero offset in ˆz direction; a board of three markers with mutually orthogonal ˆz axes, with known offset vectors; a solid cube of markers. The SCADA server provides the list of scenes to be classified. The Scene Detector matches the most similar one. … Once the scene has been classified and reconstructed, the General Scene Container is shared with the render engine, that places the virtual models in a virtual world that is aligned with the perceived one.”  As discussed in the claim 1 rejection above, with respect to the graph generation portion, Setti indicates that some machines may have scenes defined by a plurality of markers with known relative locations and/or orientations, corresponding to a graph having a plurality of markers, e.g. as in the example of the origin debugger described in section 4.1, shown in figure 10, the table storing data retrieved from the CNC machine includes origin data for a plurality of markers, and their relative locations, corresponding to a graph having a plurality of markers as nodes.  That is, the scene definitions stored in the SCADA 
 	The limitation “calculating the transformation information for calculating the position and/or posture of the node of the display target from the coordinate system of the marker nodes and notifying the transformation information to the augmented information controller” is taught by Setti (section 2.3, paragraph 1, section 2.4, paragraph 3, section 3.1, paragraph 9, “The SCADA server is responsible for storage and distribution of augmented assets. It also challenges machine clients for information necessary to present simulation and localized elements: … part-program simulation hooks, that comes from the numerical control parser/interpolator. If this information is available, ARTool shows the exact tool trajectory as interpolated by the numerical controller. If this information is not actually available, the framework exposes a fallback interpolator, that will generates trajectory with minimal differences;”, “Each machine has a fixed origin, which is hard-coded in machine’s controller. Then, the machine may define an active reference frame (in this case 0), that is used for defining the coordinates in the part-program. The transformation matrix from fixed to active reference frame is known. In the figure, reference system A is defined by a machine marker, whose position is well known with respect to the machine fixed origin. Through a simple coordinate transformation, the vector from reference 0 to reference A is known.”, “The SCADA server provides the list of scenes to be classified. The Scene Detector matches the most similar one. … Once the scene has been classified and reconstructed, the General Scene Container is shared with the render engine, that 
	Regarding claim 5, the limitation “wherein the first operations include adding a base marker node, and notifying the augmented information controller of the transformation information with reference to the coordinate system of the base marker node and the transformation information between the coordinate system of the base marker node and the coordinate system of the marker node” is taught by Setti (section 2.4, paragraph 3, section 3.1, paragraphs 5, 8, 9, “Each machine has a fixed origin, which is hard-coded in machine’s controller. Then, the machine may define an active 
	Regarding claim 6, the limitation “wherein the augmented information controller further includes a storage portion having data of the graph” is taught by Setti (section 2.4, paragraphs 3-4, section 3.1, paragraph 9, “The marker in A is used by ARTool library to ego-localize the mobile device, so that the vector from 0 to tablet internal reference is known. ARTool also reconstructs the vector pointing to the marker reference B, which is the movable virtual plane, closing the chain between 0 and B. When the user taps the mobile screen, the 2D coordinates of the tap on screen are transformed in the coordinates of a 3D point projected on the plane of B. There is no need to keep both machine marker and moving marker framed at all times: indeed, once the position of the free marker is set, it can be anchored in software while framing both, then anchoring allows ARTool to use the free marker as a machine marker, thus ego-localizing the device relatively to any marker in the markers chain. This opens to the possibility to create chains of markers, although the reliability of the ego-localization decreases exponentially at each hop.”, “The SCADA server provides the list of scenes to be classified. The Scene Detector matches the most similar one. Nevertheless, the library may enrich SCADA definitions: this particular feature is used for marker chaining which consents to expand the rendering volume, reaching area in which marker are not currently visible.”  Setti’s tablet device uses the scene definitions (i.e. the claimed graph) to identify a matching scene, as well as chain additional markers into the scene definition stored on the tablet device, such that the matched scene definition is stored and modified on the tablet device.)

Regarding claim 8, the limitation “wherein the machine configuration management device is integrated with a numerical controller of a machine tool” is not explicitly taught by Setti (section 2.1, paragraph 1, “The main source of information are the technical offices, that provide tasks to shop-floor. Tasks data include: part-programs; fixtures list and fixture sequences; tooling information. The technical office stores the authored data in SCADA (Supervisory Control and Data Acquisition) servers: this permits the centralization and distribution to data consumers.”  Setti describes a system in which the SCADA (corresponding to the claimed machine configuration management device) is a centralized server, acting as an intermediary between a plurality of data sources (i.e. program authors, device manufacturers, actual machines) and the operator’s tablet device.  Setti does not address integrating the SCADA server with the computing device of the CNC machine. It is additionally noted that although Setti teaches that it is advantageous to use a separate machine for the SCADA server, Setti does not disparage or otherwise teach away from integrating the SCADA server into a controller of a CNC machine.) However, Official Notice is taken of the fact that it is old and well-known in the art of computer engineering that distributing system tasks between several devices or having one device perform a plurality of system tasks may be a design tradeoff between factors favoring fewer devices (e.g. equipment costs, spatial restrictions, power requirements) and factors favoring more devices (e.g. task 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setti’s ARTool system, performing Zhang’s AR machining simulation technique as one of the supported applications, to use one computing device for performing control of the CNC device and performing the functions of Setti’s SCADA server because the modification would be a design tradeoff achieving the benefits of lower equipment cost, spatial requirement, and/or power requirement, while still being capable of supporting the requirements of the ARTool system as described by Setti.  
	Regarding claim 9, the limitation “wherein the machine configuration management device is present on a cloud” is taught by Setti (as described in sections 2.1 and 2.3, SCADA is a server, which corresponds to a cloud device, i.e. a device available through a network/internet connection, as shown in figure 1)
	Regarding claim 10, the limitation “wherein the control point and coordinate system are defined in all nodes of the tree-structure graph” is taught by Setti (As discussed in the claim 1 rejection above, each of the markers in Setti’s graph includes markers having a position which is known relative to machine fixed reference frame origin, i.e. each marker has a control point within the coordinate system.  Further, each 

Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive.
Applicant’s remarks initially reiterate remarks filed in December of 2019, and said remarks were already addressed in the 1/13/20 Office Action, pages 21-22, which are incorporated herein by reference, although the remarks are largely moot as Setti is no longer being applied in a 102 rejection.
	Applicant asserts on page 10, that the relationship between the markers in Setti’s system is from “fixed coordinates to fixed coordinates”, while the claim requires the transformation information to include, as a variable, the coordinate of the control axis node on the path in the graph from the marker node to the node to be displayed.  Applicant’s remarks assert that the disclosure associated with figures 3 and 4 of Setti do not teach this, however, the rejection does not rely on the disclosure associated with figures 3 and 4, per se, to teach this feature.  As addressed in the 9/16/20 Office Action, pages 8-9 (and reproduced above), Setti describes virtual objects being overlaid based on the graph, i.e. the simulated tool, material, and other overlaid elements, where the coordinate values for the virtual objects are either received from the machine itself through the SCADA server, or otherwise calculated, and then used to display the virtual 
	Applicant’s additional remarks regarding Zhang are directed to showing that Zhang does not include a variable coordinate in a graph.  However, as discussed above, Setti does teach this limitation, and in the combination, where Zhang’s AR machining simulation technique is adapted to use Setti’s graph structure, the claimed elements would still be present, i.e. the marker nodes having the known relationship as part of the graph, and the variable coordinates relative to the markers for the virtual objects as part of the graph, except instead of a virtual machine tool and virtual workpiece, the real machine tool is controlled to travel along the programmed path, and the virtual workpiece is displayed with proper occlusion as taught by Zhang.  Therefore, Applicants remarks regarding Zhang cannot be considered persuasive, because the rejection does not rely on Zhang for teaching the claimed graph, but instead for teaching an application which can be adapted to Setti’s ARTool system using Setti’s graph structure, said application being an AR simulation for a machine tool where the real tool is controlled to travel along the path while a simulated workpiece is rendered in augmented reality overlay.

	Additionally, Applicant asserts that the cited portion of Zhang “does not utilize a graph”, but as explained in the rejection, Zhang’s virtual workpiece corresponds to a node in a display graph, in that the machine coordinate system is continuously tracked relative to a world coordinate system, which are two nodes in a graph having a variable relationship, and the workpiece is positioned on the tracked location of the worktable, corresponding to an additional node in the graph having a relatively defined position to the worktable.  Therefore, Applicant’s assertion is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT BADER/Primary Examiner, Art Unit 2619